52 F.3d 341
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Steven S. AMIOTT, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 94-3322.
United States Court of Appeals, Federal Circuit.
Aug. 26, 1994.
ORDER

1
Steven S. Amiott moves for reconsideration of the court's July 21, 1994 order dismissing his petition for review and for an extension of time, 60 days after service of the certified list, to file his brief.  The Department of the Interior does not oppose.*


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The court's July 21, 1994 order is vacated, the mandate is recalled and Amiott's petition for review is reinstated.


4
(2) Amiott's motion for an extension of time is granted.  The brief is due September 23, 1994.



*
 Amiott states that the Merit Systems Protection Board did not initially serve him with a copy of the certified list.  The Board has now served Amiott